Title: From James Madison to Alexander J. Dallas, 16 May 1808
From: Madison, James
To: Dallas, Alexander J.



Sir.
Dept. of State, May 16. 1808.

The enclosed copy of a letter from Genl. Turreau, enclosing a report from Monsr. Beaujor, explains a complaint, which if well founded, subjects a John Mechlin to prosecution for a gross assault on two French Agents in Philadelphia.  General Turreau is informed that prosecutions will be immediately instituted in the case, and the President desires that the proper steps for that purpose may accordingly be taken by you.  I am &c.

James Madison

